Citation Nr: 0210384	
Decision Date: 08/23/02    Archive Date: 08/29/02	

DOCKET NO.  01-07 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The veteran was born in September 1953, has reported a 
high school education and 24 months of training as an 
electrician, and has indicated that he last worked in August 
2000.

2.  The veteran's permanent disabilities include generalized 
arthralgias, evaluated as 20 percent disabling, status post 
colectomy for polyps, evaluated as 10 percent disabling, 
status post adenoma of the duodenum, evaluated as 10 percent 
disabling, and depression, evaluated as 10 percent disabling.  
The combined rating for the veteran's disabilities is 
40 percent.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total rating for 
nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17, and 
Part 4, Diagnostic Codes 6354, 7329, 7344-7804, 9440 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with notices, a statement 
of the case and a supplemental statement of the case 
informing them of the governing legal criteria, the evidence 
considered, the evidence necessary to establish entitlement 
to the requested benefit, and the reason for the denial.  The 
veteran has indicated that he does not desire a personal 
hearing and he has been afforded VA examinations.  VA and 
private treatment records have been obtained.  Therefore, it 
is concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2001).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 
100 percent schedular evaluation, by proving that the 
individual (as opposed to the average person) has a lifetime 
impairment precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable as 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Diagnostic Code 6354 of the Rating Schedule provides that 
debilitating fatigue or a combination of other signs and 
symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year or symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  These symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the preillness level, 
or which wax and wane, resulting in periods of incapacitation 
of at least two but less than four weeks total duration per 
year warrant a 20 percent evaluation.  Symptoms which are 
nearly constant and restrict routine daily activities to 50 
to 75 percent of the preillness level or which wax and wane 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year warrant a 
40 percent evaluation.

Although VA treatment records reflect ongoing complaints of 
joint pain and an October 2000 statement from a private 
physician reflects that the veteran has restrictions of 
lifting no greater than 10 pounds, no pushing, pulling, or 
bending, and diagnoses including neuropathy, back pain, and 
post-traumatic arthritis, the report of a January 2002 VA 
examination reflects that the veteran has had generalized 
joint pains and arthralgias for 20 years, but never had any 
evidence of arthritis, with all X-rays being normal.  Nerve 
conduction studies have also been normal.  This examination 
report reflects that the veteran had been told that he might 
have fibromyalgia but there was no point tenderness.  He had 
been unemployed for approximately one year primarily because 
of arthralgias.  On physical examination there was normal 
range of motion in all joints with no evidence of synovitis.  
The diagnoses included generalized arthralgias of unknown 
cause with minimal limitation.  

The RO has assigned a 20 percent evaluation under Diagnostic 
Code 6354 for the veteran's generalized arthralgias.  In 
light of competent medical evidence indicating that X-rays 
have been normal and the veteran does not have any evidence 
of arthritis, as well as having normal nerve conduction 
studies, and competent medical evidence indicating that there 
is minimal impairment or limitation due to the arthralgias 
with normal range of motion in all joints, a preponderance of 
the evidence is against an evaluation greater than the 
20 percent assigned because there is no competent medical 
evidence that would indicate that the veteran's arthralgias 
would restrict routine daily activities to 50 to 75 percent 
of the preillness level or that they would result in periods 
of incapacitation of at least four weeks' duration per year.  

The veteran's status post colectomy for polyps has been 
evaluated under the provisions of Diagnostic Code 7329 of the 
Rating Schedule.  Diagnostic Code 7329 provides that for 
resection of the large intestine with slight symptoms a 
10 percent evaluation will be assigned.  For moderate 
symptoms a 20 percent evaluation will be assigned.  

The report of the veteran's January 2002 VA examination 
reflects that he had a total colectomy in 1990 for polyps.  
The only symptom thereafter has been a rapid transit of 
stool, but narcotics have helped controlled his rapid 
transit.  With consideration that the veteran's only symptom 
is rapid transit of stool that narcotics help control, a 
preponderance of the evidence is against a finding that he 
experiences more than slight symptoms that are residual to 
his colectomy.  

The veteran's status post adenoma of the duodenum has been 
evaluated as 10 percent disabling under the provisions of 
Diagnostic Codes 7344-7804.  

The report of the January 2002 VA examination indicates that 
abdominal examination, other than the abdominal healed scars 
from surgery, was negative.  Bowel sounds were normal and 
there was no tenderness.  The examination indicates that the 
veteran had pain in his abdominal scars. 

Diagnostic Code 7344 provides that benign growths in any part 
of the digestive system will be rated based on interference 
with digestion.  There is no indication that this disability 
has any interference with digestion.  Diagnostic Code 7804 
provides that scars that are superficial, tender and painful 
on objective demonstration, warrant a 10 percent evaluation.  
Therefore, the 10 percent evaluation assigned for the scars 
is the maximum evaluation that may be assigned for the 
veteran's status post adenoma of the duodenum.  

The veteran's depression has been evaluated as 10 percent 
disabling under Diagnostic Code 9440 of the Rating Schedule.  
Diagnostic Code 9440 provides that a 10 percent evaluation 
will be assigned where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The report of a January 2002 VA psychiatric examination 
reflects that the veteran's claims file had been reviewed.  
He reported that he was taking medication and having some 
difficulty sleeping.  He was alert and oriented in all four 
spheres.  He had good eye contact.  He was quite talkative 
and his mood was all right.  His affect was mildly 
constricted.  Thought process was coherent and thought 
content was negative for suicidal or homicidal ideations.  
There was no overt psychosis.  Insight and judgment were 
adequate and cognitive function was intact.  The diagnoses 
included adjustment disorder with depressed mood, chronic, 
that was related to physical condition and divorce.  The 
Global Assessment of Functioning (GAF) was indicated to be 63 
and the veteran was able to manage his financial affairs.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, indicates that a GAF of 61 to 70 is reflective 
of some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  

With consideration that the veteran has been assigned a GAF 
of 63 and that his insight and judgment are adequate, a 
preponderance of the evidence is against a finding that the 
veteran experiences more than mild occupational and social 
impairment due to his depression and a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
that has been assigned for his psychiatric disability.

On the basis of the above evaluations the veteran's combined 
nonservice-connected evaluation is 40 percent.  Given the 
foregoing consideration, the veteran's disabilities are 
objectively determined not to be representative of a total, 
100 percent schedular evaluation in accordance with 38 C.F.R. 
§ 4.15.  Nor has the veteran been shown to suffer from the 
permanent loss of use of his hands, feet, or eyes, in 
accordance with the criteria set forth in 38 C.F.R. § 4.15.  
Accordingly, on the basis of the objective "average person" 
standard of review, a permanent and total disability 
evaluation is not warranted.  

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§ 4.16(a) and § 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  He must also have 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Since the veteran does not have an 
initial disability rated as 40 percent or more, nor does he 
have additional disabilities to bring the combined rating to 
70 percent or more, he cannot be considered permanently and 
totally disabled under the criteria set forth in 38 C.F.R. 
§§ 4.16(a) and 4.17.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2), as did 
the RO.  With respect to the subjective factors bearing on 
the veteran's possible entitlement to pension benefits, such 
as age, education and occupational background, the Board 
notes that the veteran was born in 1953, has a high school 
education, and two years training as an electrician.  He has 
reported occupational experience as a dock worker and 
checker, in assembly, and as a forklift operator.  The 
veteran has not shown that his present condition renders him 
per se unemployable under either the average person standard 
or on an individual basis.  Although he has reported 
complaints of various pains in his body, the competent 
medical evidence reflects that he retains full range of 
motion in all joints with very minimal limitation and 
competent medical evidence also indicates that he experiences 
very minimal limitation from his psychiatric disability as 
well as from gastrointestinal disabilities.  Accordingly, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran has presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Hence, a 
preponderance of the evidence is against entitlement to a 
permanent and total disability rating for pension purposes on 
an extraschedular basis.  VanHoose v. Brown, 4 Vet. App. 361, 
363 (1993).  On the basis of the above analysis, a 
preponderance of the evidence is against a permanent and 
total disability evaluation for pension purposes.


ORDER

A permanent and total disability rating for 
nonservice-connected pension purposes is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

